PER CURIAM.
In Hochstadt v. Sanctuary Homeowner’s Ass’n, 695 So.2d 1324 (Fla. 4th DCA 1997), this court reversed a summary judgment, concluding that a prior foreclosure judgment did not extinguish Appellant’s claim for waste for which there were issues of fact. This holding became the law of the case. After further litigation and appeals on other issues, the trial court failed to recognize this law of the case in again entering summary judgment against Hochstadt. Therefore, the summary judgment is reversed. Equity Residential Props. Trust v. Yates, 910 So.2d 401, 405 (Fla. 4th DCA 2005); Dicks v. Jenne, 740 So.2d 576, 577 (Fla. 4th DCA 1999).
On remand, the trial court shall also allow Appellant to amend the cross-claim separating the waste claim from any independent unpaid taxes claim, which, in accordance with our earlier decision, is not to be included in the waste claim.
STONE, POLEN and FARMER, JJ., concur.